  Case 18-81910      Doc 56       Filed 11/16/18 Entered 11/16/18 13:42:54           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ROBERT SAM                            §       Case No. 18-81910
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/10/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 10/25/2018.

       6) Number of months from filing or conversion to last payment: NA.

       7) Number of months case was pending: 3.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81910      Doc 56       Filed 11/16/18 Entered 11/16/18 13:42:54        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)                  $ 0.00
      Less amount refunded to debtor(s)                            $ 0.00
NET RECEIPTS                                                                           $ 0.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                       $ 0.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                             $ 0.00
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                       $ 0.00

Attorney fees paid and disclosed by debtor(s):              $ 2,500.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal     Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid         Paid
KINTZINGER LAW FIRM PLC             Lgl      4,000.00   4,000.00           0.00       0.00         0.00
APPROVED FINANCIAL, INC             Sec          0.00   2,639.36       2,639.36       0.00         0.00
AMERIGAS                            Uns      1,500.00        NA             NA        0.00         0.00
CAPITAL ONE                         Uns        401.00        NA             NA        0.00         0.00
CELTIC BANK / CONTFINCO             Uns        643.00        NA             NA        0.00         0.00
CREDIT FIRST NA                     Uns      1,120.00        NA             NA        0.00         0.00
RESURGENT CAPITAL SERVICES          Uns        798.00     798.78         798.78       0.00         0.00
CWCMR & H LLP                       Uns      3,500.00        NA             NA        0.00         0.00
FIRESTONE                           Uns      1,100.00        NA             NA        0.00         0.00
GENESIS BC / CELTIC BANK            Uns        366.00        NA             NA        0.00         0.00
LINDIGO                             Uns        600.00        NA             NA        0.00         0.00
JO- CARROLL ENERGY                  Uns        300.00     608.86         608.86       0.00         0.00
BECKET AND LEE LLP                  Uns        397.00     397.38         397.38       0.00         0.00
MB FINANCIAL                        Uns        250.00        NA             NA        0.00         0.00
MBB                                 Uns        400.00        NA             NA        0.00         0.00
MBB                                 Uns        523.00        NA             NA        0.00         0.00
MBB                                 Uns        350.00        NA             NA        0.00         0.00
MBB                                 Uns        350.00        NA             NA        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81910      Doc 56       Filed 11/16/18 Entered 11/16/18 13:42:54      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
MBB                                 Uns        350.00         NA          NA        0.00       0.00
MED BUSI BUR                        Uns        400.00         NA          NA        0.00       0.00
MEDIACOM                            Uns        150.00         NA          NA        0.00       0.00
OCONNOR & THOMAS PC                 Uns      5,000.00         NA          NA        0.00       0.00
PROGRESSIVE LEASING                 Uns      1,800.00         NA          NA        0.00       0.00
RALPH HELM & VERA HELM              Uns     35,000.00   30,000.00   30,000.00       0.00       0.00
REFLEX                              Uns        900.00         NA          NA        0.00       0.00
US BANK                             Uns      1,300.00         NA          NA        0.00       0.00
UTILITYS INC                        Uns        250.00         NA          NA        0.00       0.00
WEBBANK / FINGERHUT                 Uns        991.00         NA          NA        0.00       0.00
RALPH & VERA HELM                   Uns          0.00         NA          NA        0.00       0.00
THOMAS J NACK                       Uns          0.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81910      Doc 56       Filed 11/16/18 Entered 11/16/18 13:42:54    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                   $ 2,639.36           $ 0.00               $ 0.00
      All Other Secured                              $ 0.00          $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 2,639.36           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 31,805.02           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                   $ 0.00
       Disbursements to Creditors                   $ 0.00

TOTAL DISBURSEMENTS:                                                 $ 0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81910        Doc 56      Filed 11/16/18 Entered 11/16/18 13:42:54               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
